Citation Nr: 1716794	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for a right ankle disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from October 2009 and May 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In October 2009, the RO denied the claim of service connection for fibromyalgia, and in May 2014, the RO determined that new and material evidence had been submitted to reopen the previously denied claim of service connection for a right ankle disorder.

In September 2015, the Veteran testified before a Veterans Law Judge of the Board.  A transcript of that hearing is of record.  The law provides that a Veterans Law Judge who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  The Veteran did not respond within the allotted time.  As such, the Board will proceed with the matter on appeal.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right ankle disability was denied in an October 2003 rating decision; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.  New evidence pertaining to an unestablished fact necessary to prove the claim was received since the denial.

2.  The evidence is in relative equipoise as to whether the Veteran's right ankle disability is causally related to his service-connection. 


CONCLUSIONS OF LAW

1.  The October 2003 RO denial of service connection for a right ankle disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A.§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b); 20.302, 20.1103 (2016).

2.  The criteria for service connection to a right ankle disability have been met.  
38 U.S.C.A. § 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 
38 U.S.C.A. § 1101, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens and grants the claim for a right ankle disability, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is moot.

I.  New and Material Evidence

The Veteran asserts that he has submitted new and material evidence to substantiate his claim to a service connected right ankle disability.

Where a claim has been finally adjudicated, pertinent new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim. 38 C.F.R. § 3.156(a).

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence to raise a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in October 2003 denying the Veteran's claim of service connection for a right ankle disability.  The RO found no new and material evidence showing an in-service injury or disease resulting in a current right ankle disability.  Therefore, the October 2003 rating decision became final as to the right ankle claim.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011); 38 C.F.R. § 3.104.

Since the last final denial of service connection for the right ankle, VA received medical records showing that in April 2015, a VA doctor determined that this injury was incurred during a 1991 parachute accident, which addressed the issues of in- service injury and nexus to service.  The Veteran also provided lay evidence to substantiate his assertion of an in-service right ankle injury during the September 2015 hearing.  Here, the Veteran reported that he participated in twenty-one jumps with a rucksack that usually weighed about 100 pounds.  

As new and material evidence has been received with respect to the claim for a right ankle disability, the claim is reopened.  See 38 U.S.C.A. §5108 ; 38 C.F.R. §3.156(a).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; but not to diagnose a complex disability of the musculoskeletal system, such as arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Based on a review of the record and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right ankle disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has a current right ankle disability.  A September 1992 VA examiner found that the Veteran had "probable ankle sprain," but that no osseous or articular abnormality was present.  In 1994, his right ankle was diagnosed with arthralgia, with limited range of motion; x-ray negative.  In August 2003, a VA examiner noted that a June 2003 MRI identified loose pieces of bone in his ankle with arthritis.  In August 2014, the Veteran had right ankle surgery for lateral ligament repair/peroneal tendon repairs.  He  reported that he was still experiencing pain during a July 2015 VA examination.

The Veteran asserts that the right ankle injury was incurred in service.  He testified that during a parachute jump, he collided with another soldier, struggled to untangle himself from the other soldier, and had a violent landing with the other soldier falling on top of him, resulting in various injuries, to include ankle pain.  The Veteran's DD 214 reflects that he was awarded a Parachutist Badge.  

Medical opinion differed regarding the Veteran's in-service injury status.  In an April 2014 VA examination, the examiner noted that she reviewed all of the Veteran's claims files, including a 1992 ankle examination where the Veteran complained about his ankle injury.  When denying an in-service injury, her rationale stated that the Veteran lacked:  1) Documentation showing a right ankle disability in service treatment records and in the years immediately following service to establish chronicity; and 2) Complaints about his ankle until approximately 2000.  The examiner noted that the Veteran worked from 1993 to 2008, as a security guard and a postal employee.  She also stated that at one point, he had the duty of loading and unloading trucks for the postal service.  The examiner opined that the Veteran's civilian job positions were the actual cause of his ankle disability, rather than an in-service injury.  This rationale implies that she did not consider evidence of the Veteran's ankle pain complaints from 1992 (three months after his discharge from the Army) and 1994 examinations, nor did she consider the Veteran's lay statements regarding his parachuting conditions and injuries from the September 2015 hearing.  The examiner's opinions are therefore inadequate because they did not consider all relevant facts and evidence of record including lay statements and the opinion relied on an inaccurate factual premise and inaccurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

Following the remand in May 2016, the Veteran provided evidence of an April 2015 appointment with a VA podiatrist who performed his August 2014 ankle surgery.  She opined that "his ankle symptoms are more likely than not directly related to the airplane injury in 1991."  During the hearing, the Veteran testified that upon the recommendation of his VA representative, he returned to the same doctor to ask her to expand upon that opinion.  The Veteran reported that the doctor did not agree to change the opinion and that she believed that she had already provided appropriate language to establish the Veteran's right ankle service connection in the April 2015 examination notes.

An additional June 2015 VA exam provided an impression by an orthopedic surgeon that stated the Veteran had various pain that was unresolved by surgery, including right ankle pain after a service injury.

The same examiner who determined that the Veteran did not have a right ankle service-connected disability during the April 2014 examination, conducted a post remand evaluation of the Veteran's records in July 2016.  She again did not mention the Veteran's initial complaints of ankle pain, nor his hearing testimony, and opined that her original conclusion denying the right ankle disability was correct.  She included a rationale that the second examiner "did not review the veteran's SMR or post service employment history."

The Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's right ankle disability is due to his service-connected injury.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Furthermore, the Veteran's continuity of lay evidence weighs in favor of his claim.  An August 2003 VA evaluation designated right ankle arthritis.  Arthritis is considered a chronic disease under 38 U.S.C.A. § 1101.  See also 38 C.F.R. 
§  3.309.  Those chronic diseases will be presumed incurred in service if manifested to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Additionally, service connection may be demonstrated for those chronic diseases based on lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the evidence does not show a diagnosis of right ankle arthritis in or within a year of service, but the Veteran showed continuity of symptomatology through consistent complaints of right ankle pain beginning three months after discharge.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a right ankle arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a right ankle disability is granted.

 Entitlement to service connection for right ankle disability is granted.


REMAND

Additional development is required for the Veteran's fibromyalgia disability claim.  
The Veteran asserts that he has fibromyalgia that is secondary to his service connected degenerative disc disease.  The February 2009 VA examination report reflects that his fibromyalgia was diagnosed in approximately January or February 2009.  He reports that he suffers from chronic headaches, difficulty sleeping, numbness and tingling in his hands and feet, and other symptoms of this syndrome

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

A September 2016 Supplemental Statement of the Case found that although the Veteran currently had a diagnosis of fibromyalgia, as noted by the record, there was no medical link between this diagnosis and service.  It further found that there was no treatment or complaint in service or within one year of discharge.

In January 2009, a VA examiner found that the Veteran did not have a diagnosis of fibromyalgia because he only had eight points of tenderness during an evaluation.

In February 2009, the same VA examiner issued an addendum that noted, subsequent to her initial diagnosis, the Veteran sought a second opinion from a private doctor at the Morehead Clinic that rendered a positive diagnosis for fibromyalgia.  The examiner also noted that the Morehead Clinic had corresponded with her about the Veteran's evaluation and that the second opinion found fourteen points of tenderness during his evaluation, discussing Lyrcia and Cymbalta as options for treatment of his condition.  The February 2009 private medical records and letter to VA from the Morehead Clinic, diagnosing the Veteran with fibromyalgia, are both missing from the Veteran's claims file.

The Veteran had another examination in May 2009, by a second VA examiner who found that the fibromyalgia was "either primary or secondary to sleep apnea or hypothyroidism," and noted that medical literature states that the cause of fibromyalgia was unknown.  He further stated that there have been speculations that individuals with rheumatoid arthritis autoimmune disease are more than likely to develop fibromyalgia; however, degenerative arthritis was not associated with fibromyalgia.  He noted that the Veteran's private medical records were not reviewed.

Following this exam and the October 2009 RO denial for service connection for fibromyalgia, the Veteran had treatment at the VA in November 2009.  This treating provider noted that his fibromyalgia "should be service connected."  He advised the Veteran to file an appeal and ask for another examination, stating that he had pain and tenderness in areas where the examination in question said there was no pain.  The provider also assessed that the recent diagnoses of sleep apnea and hypothyroidism were not the cause of his fibromyalgia, and instead noted that disorders such as depression were common factors.  The Veteran is service connected for mood disorder with depressive features.   

In addition, a June 2015 VA doctor found that the Veteran had spine degenerative disease, with fibromyalgia diagnosis.
Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

1.  Obtain a waiver for and request all treatment records from the Morehead Clinic regarding the Veteran's fibromyalgia diagnosis and treatment to include records from January and February 2009 that contain the fibromyalgia diagnosis and letter to the VA.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file and the Veteran informed in writing consistent with 38 C.F.R. § 3.159(e).

2.  After completing 1 above, schedule the Veteran for a VA examination for his fibromyalgia claim and forward the claims file to the examiner to address the following:

a.  Did any of the Veteran's service connected disabilities at least as likely as not cause his fibromyalgia?  
     
b.  Did any of the Veteran's service connected disabilities at least as likely as not aggravate his fibromyalgia beyond the natural progression of the disease?

Is the Veteran's diagnosis of fibromyalgia at least as likely as not (50 percent or greater) related to service?

The examiner must consider all relevant evidence including the Veteran's private treatment records, the private examiner's diagnosis, lay statements, the November 2009 treatment record stating that fibromyalgia may be related to depression, and the 2015 treatment record stating that the Veteran had spine degenerative disease, with fibromyalgia diagnosis.  Provide rationale for any conclusions.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


